DETAILED ACTION
1.	The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .
		This is a CIP application with a claim of priority to U.S. Application No. 16/964,981 and to PCT/US2019/015465, and further claims priority to a Chinese parent application, CN 2018/10080360.  However, priority to these applications is DENIED for the reasons set forth below.
	Claims 1 – 24 are pending.
	Objection to the claims:  Claim 2 appears to have a typographical error:  the word “comprised” should be “compromised.”
	Correction is required.

Denial of Claim of Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  However, Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. § 112(a) as follows:
	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
	Each of the disclosures of the following prior-filed provisional applications fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application, as follows:
	Application 16/964,981			This application does not provide support for the claim features relating to a test scan or a transaction direction.  The specification also fails to provide explicit support for various other limitations of the independent claims and several of the dependent claims.
	Application PCT/US2019/015465		This Application is the parent of the above-referenced application and presumably is identical thereto.  Accordingly, it likewise fails to provide support for the claims for the same reasons set forth above.
	Application CN 2018/10080360		This Application is the foreign parent of the above-referenced applications and presumably is identical thereto.  Accordingly, it likewise fails to provide support for the claims for the same reasons set forth above.
	Therefore, the disclosures in these do not appear to provide support for one or more limitations of the claims of the present invention and the present application is therefore not entitled to the benefit of the filing date of these applications.  
	Therefore, it is respectfully submitted that – subject to Applicant’s further arguments – the effective filing date of this instant Application is September 10, 2013.


Claim Rejections – 35 USC § 101

3.	35 USC § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


A.	Rejection Based on Abstract Idea
Claims 1 - 24 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  
B.	Statutory Categories
Claim 1 is a method claim and therefore falls into the category of a “process.”   
Claims 6 and 16 are also method claims and fall into the same statutory category. 
C.	The Claim Recites an Abstract Idea
Claim 1 is illustrative of the rejection of all claims on the grounds of abstract idea.
Claim 1 recites the limitation:
“transmitting a series of biometric matching requests each comprising a biometric template and an associated biometric live scan, from the transaction director to the one or more processors executing a distributed authentication ledger smart contract;”

This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a method of organizing human activity, specifically, fundamental economic principles or practices.  That is, analyzing this limitation in the context of the claim as a whole, it recites a process that falls within the grouping of abstract ideas comprising certain methods of organizing human activity.  Fundamental economic principles or practices are examples of such methods.  In this case, the fundamental economic principle or practice is the common practice of authenticating transaction requests via a biometric sample.  This practice occurs millions of times each day, especially in financial transactions where fingerprints are commonly used to authenticate a user in order to complete a financial transaction.
Furthermore, the mere nominal recitation of questionable computerized terms - such as “transaction director,” or “smart contract” - does not remove the claim from the category of common or abstract methods of organizing human activity.  
Thus, Claim 1 recites a judicial exception, namely, an abstract idea.
D.	The Claim Does Not Integrate the Abstract Idea into a Practical Application
Moreover, this judicial exception is not integrated into a practical application. The possible “additional limitations” recited in the Claim that must be considered are as follows:
biometric authentication of a user by a transaction director 
a network-connected computer, 
using one or more processors each comprising a network- connected computer and together implementing a distributed authentication ledger, 
receiving, by the transaction director, biometric matching results from the one or more processors based upon comparison of each biometric template to its associated biometric live scan; 
wherein one or more of said series of biometric matching requests is a test request comprising a biometric template and an associated biometric live scan for which a matching result is known to the transaction director; 
determining that biometric matching results reported by each of the processors is valid if the matching results reported by the processors for the test requests correspond to the matching results known to the transaction director.
	No additional computer components are mentioned in these limitations except “network-connected computer” and “processors.”  These terms are recited at a high level of generality.  No other particular computer functions or computer component interactions within this system are recited.  The recited steps are common authentication steps and practices.  If the biometric sample is a photograph, a person could perform the comparison in his or her mind.  
Analyzing these additional limitations individually, and taking the claim as a whole and as an ordered combination, it is clear that these additional limitations do not serve to integrate the abstract idea into a practical application.  They do not recite a technological solution to a technological problem.  They do not improve the functioning of the computer system itself.  In fact, there are very few computerized system components or functions recited.  Thus, these limitations fail to recite with specificity any technical function or any improvement to the functioning of the computer system itself – if any.  Therefore, the claim lacks the specificity required to transform the claim from one claiming only an outcome or a result – biometric authentication  - to one claiming a specific way of achieving that outcome or result.
Accordingly, the recitation of these generic components amounts to no more than mere instructions “to apply” the abstract idea exception using generic computer components.  That is, the additional elements recited in the claim beyond the judicial exception(s) have been evaluated to determine whether those additional elements, considered individually and in combination, integrate the judicial exception(s) into a practical application.  They do not.
E.	Step 2B:  The Claim Does Not Recite Significantly More than the Abstract Idea
This step involves the search for an “inventive concept.”  However, it is clear from the case law and the MPEP that the considerations at issue are the same as those considered above with respect to the analysis of a practical application.  See MPEP 2106.05(a) – (c) and (e).  In other words, these analyses sharply overlap.
Therefore, based on the above analysis, the identified additional limitations do not provide “significantly more” than the abstract idea.  The claim is therefore ineligible under §101.  The other independent claims are, likewise, ineligible for the same reasons as they are virtually identical to Claim 1.
F.	The Dependent Claims Do Not Recite Meaningful Additional Limitations
Similarly, Claim 2 recites the same abstract idea as Claim 1 by virtue of its dependency on Claim 1.  Like Claim 1, this claim does not recite sufficient additional elements to integrate the abstract idea into a practical application.  Claim 2 merely recites the abstract concept of matching a biometric sample.
Claim 3 merely recites the abstract concept of interspersing a test result.
Claim 4 merely recites the abstract concept of a test request.
Claim 5 merely recites the abstract concept of a known result.
Claim 6 merely recites the abstract concept of a processing cluster.
Claim 7 merely recites the abstract concept of an API.
Claim 8 merely recites the abstract concept of a unique ID.
Claim 9 merely recites the abstract concept of optional fields.
Claim 10 merely recites the abstract concept of a cryptographic key.
Claim 11 merely recites the abstract concept of a certificate.
Claim 12 merely recites the abstract concept of a digital signature.
Claim 13 merely recites the abstract concept of sub-samples.
Claim 14 merely recites the abstract concept of a weighted average.
Claim 15 merely recites the abstract concept of a max or min.
Claim 16 merely recites the abstract concept of two transaction directors.
Claim 17 merely recites the abstract concept of a template.
Claim 18 - 24 are virtually identical to various of the aforementioned claims and are ineligible for the same reasons as set forth above.  

None of these claims provide any additional meaningful limitations, non-generic computer components, or specific assignments of functionality among those components.  Likewise, if at all, these claims recite only generic, computer-related limitations which are recited at such a high level of generality as to be devoid of any meaningful limitations.  These limitations do not recite improvements in the functioning of the computer or to any other technology or technical field.
Therefore, these claims do not include additional elements that are sufficient to integrate the abstract idea into a practical application, nor do they amount to significantly more than the recited abstract idea because the additional elements, when considered both individually and as an ordered combination, constitute only a mere instruction to “apply” the abstract idea.   
Thus, Claims 1 - 24 constitute ineligible subject matter under 35 USC § 101 as being directed to an abstract idea without more.  

[Office Note:  the Office notes that subject matter disclosed in the specification, including the drawings, may represent eligible subject matter.  Therefore, Applicant is requested to contact the Examiner to schedule an interview – using the AIR form which is at the conclusion section of this action.]


Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 24 are rejected under 35 U.S.C. §103 as being unpatentable over PCT Patent Publication No. WO 2021/166528 to Fukata et al. (hereinafter “Fukata”) in view of U.S. Patent Publication No. 2018/0253539 to Minter et al. (hereinafter “Minter”) 

Fukata is in the exact same field of endeavor as the claimed invention – the use of blockchains or distributed ledgers in connection with transaction authentication. The title of Fukata reads as follows:  Fraud testing device and fraud detection system

The Abstract is as follows:
“A confirmation block acquisition unit 81 acquires, from a second block chain, a block confirmation transaction which is a transaction including a first Merkle root hash calculated from a block header of a block within a target range in a first block chain and a block number indicating the block within the range. A fraudulent operation testing unit 82 identifies the block in the first block chain from the block number included in the acquired confirmation transaction, calculates a second Merkle root hash from the block header of the identified block, compares the first and second Merkle root hashes with each other to determine whether there is a match, and detects a fraudulent operation with respect to the identified block..”  (emphasis added) 

Thus, two blockchain networks are working cooperatively – but independently – to compare encrypted images and other data to detect fraud (i.e. tampering with the blockchain).  Thus, a salient teaching of Fukata is as follows:

” Therefore, in the present invention, a fraud verification device that can detect fraudulent operations of data performed on the blockchain, a fraud detection system, a fraud verification method, a fraud detection method, a fraud verification program, and a confirmation generation that generates confirmation used for the detection.”  (emphasis added) 

” Further, the transaction management unit 20 of the present embodiment includes the block management unit 21. The block management unit 21 calculates the Merkle root hash from the block header of the block in the target range. Specifically, the block management unit 21 aggregates the hash values of the block headers in the blocks in the target range in a Merkle tree and calculates one Merkle root hash. Further, the block management unit 21 generates a transaction (hereinafter, referred to as a block confirmation transaction) including a block number indicating a block in the aggregated range and a Merkle root hash.”  (emphasis added) 

It is submitted that the “block confirmation transaction” is considered to constitute the recited “test result.”
Thus, Fukata’ teachings are almost identical to those of the claimed invention.  .  Transactions are authenticated using the stored identifying data by a transaction engine.  A confirmation transaction is used to test for fraud.

 Therefore, with regard to Claim 1, Fukata teaches:

1.  . A method for biometric authentication of a user by a transaction director comprising a network-connected computer, using one or more processors each comprising a network- connected computer and together implementing a distributed authentication ledger, the method comprising:  (See at least the quote above, wherein the “transaction management unit” is considered to constitute the recited “transaction director.”)

transmitting a series of biometric matching requests each comprising a biometric template and an associated biometric live scan, from the transaction director to the one or more processors executing a distributed authentication ledger smart contract; and  (See at least “The confirmation generator according to the present invention calculates a Merkle root hash from the block headers of blocks in the target range in the first blockchain, and calculates a block number indicating the blocks in the range and the calculated Merkle root hash. It is provided with a confirmation block generation unit that generates a block confirmation transaction that is a including transaction, and a registration request unit that transmits a transaction requesting registration of a block confirmation transaction to a second blockchain different from the first blockchain. It is characterized by that.”  It is submitted that the “transacting requesting registration” is considered to constitute the recited biometric live scan taken to authenticate a transaction.  See also:  “The client device 1 is a device that creates a transaction request (transaction) in the blockchain 110 and transmits the created transaction request to any of a plurality of nodes 10. The client device 1 is a device called a client, a node, a wallet, or the like, although various names exist depending on the participating blockchain. For example, in the case of Hyperldger Fabric, the client device 1 corresponds to the client. The client device 1 may create a transaction request according to the participating blockchain.
The node 10 is composed of a plurality of units in the blockchain 110, receives the received transaction request, performs processing, and holds the blockchain data generated as a result of the processing. For example, in the case of Hyperldger Fabric, node 10 corresponds to peer. Although FIG. 1 illustrates the case where the number of nodes 10 is two, the number of nodes is not limited to two and may be three or more.”)

receiving, by the transaction director, biometric matching results from the one or more processors based upon comparison of each biometric template to its associated biometric live scan;  (See at least: “The fraud verification method according to the present invention is a transaction including the first Merkle root hash calculated from the block header of the block of the target range in the first blockchain and the block number indicating the block in the range. A block confirmation transaction is acquired from a second blockchain that is a blockchain in which the block confirmation transaction is registered and is different from the first blockchain, and is first from the block number included in the acquired confirmation transaction. Identify the block in the blockchain, calculate the second Merkle root hash from the block header in the identified block, and compare whether the first Merkle root hash and the second Merkle root hash match. , It is characterized by detecting an unauthorized operation on the specified block.
In the fraud detection method according to the present invention, the first Merkle root hash is calculated from the block header of the block in the target range in the first block chain, and the block number indicating the block in the range is calculated as the first. A block confirmation transaction, which is a transaction including a Merkle root hash, is generated, a transaction requesting registration of the block confirmation transaction is sent to a second blockchain different from the first blockchain, and the block confirmation transaction is transmitted. Obtained from the second blockchain, identify the block in the first blockchain from the block number included in the acquired confirmation transaction, calculate the second Merkle root hash from the block header in the identified block, and calculate the second Merkle root hash. It is characterized in that an illicit operation on a specified block is detected by comparing whether the first Merkle root hash and the second Merkle root hash match.)

wherein one or more of said series of biometric matching requests is a test request comprising a biometric template and an associated biometric live scan for which a matching result is known to the transaction director;  (See at least:  “Further, the transaction management unit 20 of the present embodiment includes the block management unit 21. The block management unit 21 calculates the Merkle root hash from the block header of the block in the target range. Specifically, the block management unit 21 aggregates the hash values of the block headers in the blocks in the target range in a Merkle tree and calculates one Merkle root hash. Further, the block management unit 21 generates a transaction (hereinafter, referred to as a block confirmation transaction) including a block number indicating a block in the aggregated range and a Merkle root hash.)

the method further comprising: determining that biometric matching results reported by each of the processors is valid if the matching results reported by the processors for the test requests correspond to the matching results known to the transaction director.  (See at least:  “Further, the block management unit 21 generates a transaction (hereinafter, referred to as a block confirmation transaction) including a block number indicating a block in the aggregated range and a Merkle root hash.  Since the block confirmation transaction is “generated” by the block management unit, the result of matching is deemed to be known.  See, for example, the following teaching of Fukata:
“In this way, the block management unit 21 calculates one Merkle root hash from the block header in the block of the target range, so that the hash value is changed when the transaction registered later is tampered with. Since it does not match, it becomes possible to detect tampering.”
“Therefore, even if the data is tampered with in the first blockchain, the tampering can be detected by the block confirmation transaction registered in the second blockchain.”)

Thus, it appears that Fukata teaches the essential limitations of Claim 1, except arguably that the verification carried out in Fukata is not via a biometric scan.  However, out of an abundance of caution, and subject to further consideration of the cited reference and subject to the broadest reasonable interpretation of the relevant limitation, Minter is cited for its teaching of comparing a biometric images and scans to authenticate transactions.
Minter is in the same field of endeavor as the claimed invention and Fukata -biometric authentication using blockchain techniques.  The title of Minter is:  Robust system and method of authenticating a client in non-face-to-face online interactions based on a combination of live biometrics, biographical data, blockchain transactions and signed digital certificates.
The Abstract reads as follows:
“This invention describes a system, method and computer-readable medium for authenticating the identity of a client in non-face-to-face transactions. At the core of the invention is the creation and use of live distributed ledger Biometric and Biographical Blockchain Databases, the use of live biometrics and the use of prior art Public Key digital certificate technology. The client data in the Blockchain is dynamically updated and digitally signed each time new live samples are captured. The Blockchains serve as a permanent history of the client's biometric or biographical transactions that can be used to create a completely traceable audit trail.
Data used for authentication may also originate from a Secure Computing Device such as a computer server that is registered by an accredited authority, has its own digitally signed embedded registration certificate, is equipped with a hardware security module (HSM) capable of safeguarding cryptographic keys and performing standard crypto-processing functions and has embedded authorized users digitally signed public key certificates and biometric authentication certificates.
Client data is collected from various authoritative sources and processed by a Data Analytics Authentication Processor (DAAP) to generate the client's Service Access Authentication Tag (SAAT) score and a client-specific profile that determines the client's precise eligibility and entitlement to services offered by a plurality of online services providers.”

Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the transaction fraud detection teachings of Fukata, wherein two blockchains are used to detect tampering with the stored transactions, with the biometric matching teachings of Minter.  The motivation to do so comes from Fukata.  As quoted above, Fukata teaches the use of a confirmation transaction block to detect tampering.  It would greatly enhance the efficiency and processing accuracy of the system of Fukata to apply it to biometric authentication systems which also use blockchain techniques, as taught by Minter.  

With regard to Claim 2, Fukata teaches identifying, by the transaction director, one of said processors as comprised if said processor reports a matching result for a test request that differs from a matching result known to the transaction director.  (See at least: “In this way, the block management unit 21 calculates one Merkle root hash from the block header in the block of the target range, so that the hash value is changed when the transaction registered later is tampered with. Since it does not match, it becomes possible to detect tampering.”
“Therefore, even if the data is tampered with in the first blockchain, the tampering can be detected by the block confirmation transaction registered in the second blockchain.”)

With regard to Claim 3, Fukata teaches wherein the test requests are interspersed over time with matching requests having unknown results.  (See at least: “Further, the block management unit 21 generates a transaction (hereinafter, referred to as a block confirmation transaction) including a block number indicating a block in the aggregated range and a Merkle root hash.  Since the block confirmation transaction is “generated” by the block management unit, the result of matching is deemed to be known.  Further, since a block confirmation transaction is generated during a target range of time, it is considered to constitute the recited “interspersed.”)

With regard to Claim 4, Fukata in view of Minter teaches wherein one or more of the test requests comprises a biometric template and associated biometric live scan generated by the transaction director.  (See at least Minter Title and Abstract, which clearly teach that biometrics could be used to verify a transaction as taught in Fukata.)
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the transaction fraud detection teachings of Fukata, wherein two blockchains are used to detect tampering with the stored transactions, with the biometric matching teachings of Minter.  The motivation to do so comes from Fukata.  As quoted above, Fukata teaches the use of a confirmation transaction block to detect tampering.  It would greatly enhance the efficiency and processing accuracy of the system of Fukata to apply it to biometric authentication systems which also use blockchain techniques, as taught by Minter.  

With regard to Claim 5, Fukata in view of Minter teaches wherein one or more of the test requests comprises a biometric template and associated biometric live scan having a previously-verified matching result.  (See at least the biometric teachings of Minter, including the comparing of live scans with stored biometric data as described at [0094] – [0109].  As to “live” samples, please see [0004] – [0005].  See Fukata for previously known transaction results.)
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the transaction fraud detection teachings of Fukata, wherein two blockchains are used to detect tampering with the stored transactions, with the biometric matching teachings of Minter.  The motivation to do so comes from Fukata.  As quoted above, Fukata teaches the use of a confirmation transaction block to detect tampering.  It would greatly enhance the efficiency and processing accuracy of the system of Fukata to apply it to biometric authentication systems which also use blockchain techniques, as taught by Minter.  

With regard to Claim 6, this claim is essentially identical to Claim 1 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 7, Fukata teaches wherein the transaction director implements an application programming interface for receipt, from the external template-scan source, of the biometric template and associated biometric live scan.  (See at least:  “The confirmation generator according to the present invention calculates a Merkle root hash from the block headers of blocks in the target range in the first blockchain, and calculates a block number indicating the blocks in the range and the calculated Merkle root hash. It is provided with a confirmation block generation unit that generates a block confirmation transaction that is a including transaction, and a registration request unit that transmits a transaction requesting registration of a block confirmation transaction to a second blockchain different from the first blockchain. It is characterized by that.”  A person of ordinary skill in the art would readily understand that such transmission could be via an API.)

With regard to Claim 8, Fukata teaches in which the authentication task further comprises a unique authentication ledger identifier (ALID), determined computationally based at least in part upon data included within the authentication task.  (See at least:  “The control unit 11 verifies and executes the received transaction request. Each process executed by the control unit 11 is determined according to the blockchain 110, and the control unit 11 executes each process according to the blockchain 110 to be used and the received transaction request, and the processing result. Should be notified to the client device 1. For example, in the case of Hyperldger Fabric, the control unit 11 may execute processing for a transaction request according to a chain code (program) in which business logic is implemented.
The storage unit 12 holds blockchain data generally called a ledger. For example, in the case of Hyperldger Fabric, the ledger includes World State and a plurality of blocks (block chains). Each block has a block header that contains metadata about the block as well as multiple transaction requests. The block header contains the hash value of the immediately preceding block, the hash value of the transaction group (Merkle root), and the nonce. In addition to these, the block header includes a time stamp and bits.”  Wherein the “hash value” is considered to constitute the recited “Identifier”)

With regard to Claim 9, Fukata teaches in which the authentication request further includes one or more optional attribute fields specified by the template-scan source for storage by the processing cluster within the distributed authentication ledger.   (See at least:  “The storage unit 12 holds blockchain data generally called a ledger. For example, in the case of Hyperldger Fabric, the ledger includes World State and a plurality of blocks (block chains). Each block has a block header that contains metadata about the block as well as multiple transaction requests. The block header contains the hash value of the immediately preceding block, the hash value of the transaction group (Merkle root), and the nonce. In addition to these, the block header includes a time stamp and bits.”  Wherein the “metadata” is considered to constitute the recited “optional attribute fields.”  See also Minter:  [0038].)

With regard to Claim 10, Fukata in view of Minter teaches wherein the authentication task further includes a cryptographic key; and wherein the method comprises encrypting any instances of the biometric live scan or biometric template using the cryptographic key, prior to storage of the encrypted biometric live scan or encrypted biometric template in the local logs or distributed authentication ledger by processors within the processing cluster.   (See at least Minter:  [0004] – [0008].)
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the transaction fraud detection teachings of Fukata, wherein two blockchains are used to detect tampering with the stored transactions, with the biometric matching teachings of Minter.  The motivation to do so comes from Fukata.  As quoted above, Fukata teaches the use of a confirmation transaction block to detect tampering.  It would greatly enhance the efficiency and processing accuracy of the system of Fukata to apply it to biometric authentication systems which also use blockchain techniques, as taught by Minter.  

With regard to Claim 11, Fukata in view of Minter teaches in which the biometric authentication request further comprises a cryptographic key certificate; and the step of transmitting an authentication task comprises first confirming by the transaction director that the cryptographic key certificate is valid.  (See at least Minter:  [0004] – [0011].)
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the transaction fraud detection teachings of Fukata, wherein two blockchains are used to detect tampering with the stored transactions, with the biometric matching teachings of Minter.  The motivation to do so comes from Fukata.  As quoted above, Fukata teaches the use of a confirmation transaction block to detect tampering.  It would greatly enhance the efficiency and processing accuracy of the system of Fukata to apply it to biometric authentication systems which also use blockchain techniques, as taught by Minter.  
With regard to Claim 12, Fukata in view of Minter teaches in which the biometric authentication request further comprises a digital signature; and the step of transmitting an authentication task further comprises, upon confirming that the cryptographic key certificate is valid, using a public key from the cryptographic key certificate to validate the digital signature.  (See at least Minter:  [0004] – [0008].)
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the transaction fraud detection teachings of Fukata, wherein two blockchains are used to detect tampering with the stored transactions, with the biometric matching teachings of Minter.  The motivation to do so comes from Fukata.  As quoted above, Fukata teaches the use of a confirmation transaction block to detect tampering.  It would greatly enhance the efficiency and processing accuracy of the system of Fukata to apply it to biometric authentication systems which also use blockchain techniques, as taught by Minter.  

With regard to Claim 13, Fukata in view of Minter teaches in which the step of computing, by each of said processors within the processing cluster, a local matching result stored as a record in a local log, comprises: splitting each of the biometric template and the biometric live scan into a plurality of corresponding sub-samples; computing a sub-sample matching result by each processor within a sub-sample processing cluster (SSPC) comprising a subset of the processing cluster, for each biometric template sub-sample and corresponding biometric live scan sub-sample; determining, by each SSPC, a consensus sub-result based on each processor's sub- sample matching result; and determining, by the processing cluster, a consensus local matching result based at least in part upon the consensus sub-results.  (See at least Minter:  [0004], wherein a person of ordinary skill in the art would be well acquainted with storing sections or fragments of the biometric data in a decentralized fashion across the plurality of nodes on the blockchain.  See also [0007].)
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the transaction fraud detection teachings of Fukata, wherein two blockchains are used to detect tampering with the stored transactions, with the biometric matching teachings of Minter.  The motivation to do so comes from Fukata.  As quoted above, Fukata teaches the use of a confirmation transaction block to detect tampering.  It would greatly enhance the efficiency and processing accuracy of the system of Fukata to apply it to biometric authentication systems which also use blockchain techniques, as taught by Minter.  

With regard to Claim 14, Fukata in view of Minter teaches in which the consensus local matching result comprises a weighted average of the consensus sub-results.  (See at least Minter:  [0106] – [0109], wherein the scoring and assigning weights are considered to constitute the recited “weighted average.”)
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the transaction fraud detection teachings of Fukata, wherein two blockchains are used to detect tampering with the stored transactions, with the biometric matching teachings of Minter.  The motivation to do so comes from Fukata.  As quoted above, Fukata teaches the use of a confirmation transaction block to detect tampering.  It would greatly enhance the efficiency and processing accuracy of the system of Fukata to apply it to biometric authentication systems which also use blockchain techniques, as taught by Minter.  

With regard to Claim 15, Fukata in view of Minter teaches in which the consensus local matching result comprises a maximum or minimum sub-result value.  (See at least Minter:  [0111], wherein a minimum threshold score is considered to constitute the recited “minimum sub-result”)
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the transaction fraud detection teachings of Fukata, wherein two blockchains are used to detect tampering with the stored transactions, with the biometric matching teachings of Minter.  The motivation to do so comes from Fukata.  As quoted above, Fukata teaches the use of a confirmation transaction block to detect tampering.  It would greatly enhance the efficiency and processing accuracy of the system of Fukata to apply it to biometric authentication systems which also use blockchain techniques, as taught by Minter.  

With regard to Claim 16, this claim is essentially identical to Claim 1 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 17, Fukata in view of Minter teaches wherein the biometric authentication request further includes the biometric template.  (See at least Minter:  [0025] – [0026].)
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the transaction fraud detection teachings of Fukata, wherein two blockchains are used to detect tampering with the stored transactions, with the biometric matching teachings of Minter.  The motivation to do so comes from Fukata.  As quoted above, Fukata teaches the use of a confirmation transaction block to detect tampering.  It would greatly enhance the efficiency and processing accuracy of the system of Fukata to apply it to biometric authentication systems which also use blockchain techniques, as taught by Minter.  

With regard to Claim 18, Fukata in view of Minter teaches wherein the biometric authentication request comprises a distributed user ledger user identifier (ULID) associated with the user; and wherein the biometric template is retrieved from a distributed user ledger maintained by a plurality of network-connected computers.  (See at least Minter:  [0006], wherein the users “key” is considered to constitute the recited “user ledger user identifier.”  See also [0019] and the like wherein the SAAT authentication tag and score are also considered to constitute the recited “identifier.”)
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the transaction fraud detection teachings of Fukata, wherein two blockchains are used to detect tampering with the stored transactions, with the biometric matching teachings of Minter.  The motivation to do so comes from Fukata.  As quoted above, Fukata teaches the use of a confirmation transaction block to detect tampering.  It would greatly enhance the efficiency and processing accuracy of the system of Fukata to apply it to biometric authentication systems which also use blockchain techniques, as taught by Minter.  

With regard to Claim 19, Fukata teaches in which the step of querying a secondary transaction director comprises: computing, by the requesting computer, an authentication ledger identifier based upon contents of the biometric authentication request; and transmitting a query comprising the authentication ledger identifier to the secondary transaction director for use in retrieval of the authentication record.  (See at least the sections quoted above relating to a “first blockchain” and a “second blockchain.”

With regard to Claim 20, Fukata in view of Minter teaches in which the step of verifying the biometric matching result comprises: verifying that the authentication record comprises a ULID that matches a ULID contained within the biometric authentication request.  (See at least Minter:  [0106], wherein the authenticating described is considered to constitute the recited “matching” of identifiers, as described above in connection with tags and scores.)
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the transaction fraud detection teachings of Fukata, wherein two blockchains are used to detect tampering with the stored transactions, with the biometric matching teachings of Minter.  The motivation to do so comes from Fukata.  As quoted above, Fukata teaches the use of a confirmation transaction block to detect tampering.  It would greatly enhance the efficiency and processing accuracy of the system of Fukata to apply it to biometric authentication systems which also use blockchain techniques, as taught by Minter.  

With regard to Claim 21, Fukata in view of Minter teaches in which the step of verifying that the authentication record comprises a ULID that matches the ULID contained within the biometric authentication request comprises: querying a secondary transaction director for retrieval of a biometric template hash associated with the ULID from the distributed user ledger; and confirming that the biometric template hash associated with the ULID retrieved by the secondary transaction director from the distributed user ledger matches a biometric template hash contained within the authentication record.  (See at least Minter:  [0106] – [0109], wherein a plurality of databases are queried and each one is considered to constitute the recited “transaction director.”)
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the transaction fraud detection teachings of Fukata, wherein two blockchains are used to detect tampering with the stored transactions, with the biometric matching teachings of Minter.  The motivation to do so comes from Fukata.  As quoted above, Fukata teaches the use of a confirmation transaction block to detect tampering.  It would greatly enhance the efficiency and processing accuracy of the system of Fukata to apply it to biometric authentication systems which also use blockchain techniques, as taught by Minter.  

With regard to Claim 22, Fukata in view of Minter teaches in which the step of verifying the biometric matching result based at least in part upon the contents of the authentication record comprises: verifying that the live scan transmitted within the biometric authentication request matches a live scan utilized for generation of the authentication record.  (See at least Minter:  [0052] – [0053], wherein the “vetting” described is considered to constitute the recited “matches.”)
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the transaction fraud detection teachings of Fukata, wherein two blockchains are used to detect tampering with the stored transactions, with the biometric matching teachings of Minter.  The motivation to do so comes from Fukata.  As quoted above, Fukata teaches the use of a confirmation transaction block to detect tampering.  It would greatly enhance the efficiency and processing accuracy of the system of Fukata to apply it to biometric authentication systems which also use blockchain techniques, as taught by Minter.  

With regard to Claim 23, Fukata in view of Minter teaches in which the step of verifying that the live scan transmitted within the biometric authentication request matches a live scan utilized for generation of the authentication record comprises: transmitting a live scan verification request to a secondary transaction director, the live scan verification request comprising a live scan hash from within the authentication record, and an encrypted live scan hash included by the requesting computer within the biometric authentication request; and receiving a live scan verification result from the secondary transaction director, the live scan verification result determined by querying the distributed user ledger for a determination as to whether the encrypted live scan hash can be decrypted to the live scan hash using a public key associated with the user in the distributed user ledger.  (See at least Minter:  [0052] – [0053], wherein the “vetting” described is considered to constitute the recited “matches.”)
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the transaction fraud detection teachings of Fukata, wherein two blockchains are used to detect tampering with the stored transactions, with the biometric matching teachings of Minter.  The motivation to do so comes from Fukata.  As quoted above, Fukata teaches the use of a confirmation transaction block to detect tampering.  It would greatly enhance the efficiency and processing accuracy of the system of Fukata to apply it to biometric authentication systems which also use blockchain techniques, as taught by Minter.  

With regard to Claim 24, Fukata  teaches removing the primary and secondary transaction director from service if the biometric matching result is not successfully verified.  (See at least:  “If the hash values do not match, the transaction management unit 40 determines that an illegal operation has been performed and notifies the node 10 of the error. At this time, the node 10 that has received the transaction request from the client device 1 notifies the client device 1 of the error.”  Wherein a person of ordinary skill in the art would readily understand that the node or nodes where the illegal operation occurred would be taken down and disconnected from the blockchain.)

Conclusion
5.	 Applicant should carefully consider the following in connection with this Office Action:
   	A.	Search and Prior Art
	The search conducted in connection with this Office Action, as well as any previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter.  Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. using a blockchain structure to store biometric identification and authentication data).   Indeed, there is a plethora of prior art in these fields.
	Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	U.S. Patent Publication No. 2009/0172036 to Marx.  This reference is relevant to the features of inserting a test image into a series of images to be analyzed.
	U.S. Patent Publication No. 2018/0242944 to Uber et al.  This reference is relevant to the features of inserting an image with a known result into a series of images to be analyzed.
	U.S. Patent Publication No. 2018/0323964 to Watanabe et al.  This reference is relevant to the features of using a pattern of transactions to detect fraud.
	B.	Responding to this Office Action
	In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references.  It is likely that one or more such references disclose or suggest features which Applicant may seek to claim.  Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.

	C.	Interviews and Compact Prosecution
	The Office strongly encourages interviews as an important aspect of compact prosecution.  Statistics and studies have shown that prosecution can be greatly advanced by way of interviews. Indeed, in many instances, during the course of one or more interviews, the Examiner and Applicant may reach an agreement on eligible and allowable subject matter that is supported by the specification.  
	Interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (e.g. WebEx).  To facilitate the scheduling of an interview, the Examiner requests either a phone call at the number set forth below or the use of the AIR form as follows:

	USPTO Automated Interview Request  http://www.uspto.gov/interviewpractice.

	Other forms of interview requests filed in this application may result in a delay in scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.
	
D.	Communicating with the Office
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at (571) 272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691

(571) 272-0017

August 12, 2022
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691